IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                      DIVISION ONE

In the Matter of the Detention of          )       No. 78585-1-1
                                           )
                                           )
                                           )
G.D.,                                      )       PUBLISHED OPINION
                                           )
                     Appellant.            )       FILED: October 28, 2019
                                           )

        VERELLEN, J. — G.D. appeals the trial court's 14-day involuntary

commitment order, arguing the findings of fact are insufficient. After G.D. filed a

notice of appeal, the trial court entered specific detailed findings of fact to

supplement the general "boilerplate" findings entered at the completion of the

commitment hearing. We grant G.D.'s motion to strike the supplemental findings

because the State failed to give notice to appellate counsel and failed to comply

with RAP 7.2. Because the initial boilerplate findings are insufficient to permit

meaningful review, we reverse.

                                        FACTS

        On June 4, 2018, G.D. went to Virginia Mason Hospital in Seattle. She was

convinced radio frequency identification chips had been implanted in her body.

She asserted that she would remove the chips herself if she did not receive
No. 78585-1-1/2



medical help. A designated medical health professional petitioned to detain G.D.

for 14 days of involuntary mental health treatment.

      The court held a probable cause hearing on June 6, 2018. The court

determined G.D. presented a likelihood of serious harm to herself. The court

entered boilerplate findings of fact on the same day.

     • On June 22, 2018, G.D. filed a notice of appeal. And on September 7,

2018, the trial court entered supplemental findings of fact and conclusions of law.

                                    ANALYSIS

       G.D. moves to strike the September 7 supplemental findings of fact and

contends the June 6 findings are not sufficiently specific to permit meaningful

review.

       MPR 2.4(4) provides:

      At the conclusion of the [probable cause] hearing, the court shall
      make written findings of fact and conclusions of law, and enter an
      order for release or for detention for an additional 14 days in an
      evaluation and treatment facility, or such lesser treatment as shall to
      the court appear proper.

      "Generally, where findings are required, they must be sufficiently specific to

permit meaningful review."1 To be sufficiently specific, the findings should indicate

the facts which support the conclusions.2

      In In re Detention of LaBelle, our Supreme Court considered the following

boilerplate findings in an involuntary commitment order: "The Court finds by clear,



      1 In re Det. of LaBelle, 107 Wn.2d 196, 218, 728 P.2d 138 (1986).
      2 Id.




                                         2
No. 78585-1-1/3



cogent, and convincing evidence that:. . .(c) The respondent is gravely

disabled."3 The court decided, "[T]he written findings here are not sufficiently

specific to permit meaningful review. The language used is standardized and of

necessity very general. The findings do not indicate the factual bases for the trial

court's ultimate conclusion of grave disability.[4]

       Here, on June 6, 2018, the same day as the commitment hearing, the court

entered the following check-the-box findings:

         RCW 71.05.240 Probable Cause Hearing. Petitioner has proven
         the following by a preponderance of the evidence:

              El Likelihood of Serious Harm. The Respondent, as a result
                of a mental disorder, presents a likelihood of serious harm

                      1=1 to others;
                      El to himself/herself;
                         the property of others.[5]

       Under LaBelle, these findings are not sufficiently specific to permit

meaningful appellate review because they do not indicate the factual bases for the

court's conclusion that G.D. presents a likelihood of serious harm to herself. Even

though the court's June 6 oral ruling offered more details, MPR 2.4(3) requires

written findings, and LaBelle requires that those written findings be sufficiently

specific to permit meaningful review.




       3 107 Wn.2d    196, 218, 728 P.2d 138 (1986).
      4 Id. at 219.
       5 Clerk's Papers at 18.




                                           3
No. 78585-1-1/4



       On June 22, 2018, G.D. filed a notice of appeal in the trial court. On

September 7, 2018, the court entered supplemental findings and conclusions. On

November 29, 2018, G.D. filed her opening brief and moved to strike the

supplemental findings. G.D. argues we must strike the supplemental findings

because they violate RAP 7.2.

       RAP 7.2 governs the authority of the trial court after review is accepted.

Here, we accepted review when G.D. filed a notice of appeal in the trial court on

June 22, 2018.6

       The State argues King County Superior Court Local Mental Proceeding

Rule(LMPR) 1.11 allowed the trial court to enter supplemental findings after G.D.

filed a notice of appeal. LMPR 1.11(a) permits the court to enter initial abbreviated

written findings. LMPR 1.11(b) provides:

      The Court shall enter supplemental written findings and conclusions
      in a case that is appealed to the courts of appeal. The findings and
      conclusions may be entered after the notice of appeal is filed. The
      prosecution must submit such proposed findings and conclusions,
      together with a copy of the taped report of proceedings, to the
      appropriate Judge or Commissioner, and opposing counsel of record
      within 21 days after receiving the respondent's notice of appea1.171

       But the local rule cannot not allow the State to ignore the requirements of

RAP 7.2. Under RAP 7.2(a), layter review is accepted by the appellate court, the




      6 RAP 6.1 (appellate court accepts review of a matter appealable as a
matter of right when the notice of appeal is filed in the trial court).
      7(Emphasis added.)




                                         4
No. 78585-1-1/5



trial court has authority to act in a case only to the extent provided in this rule."

RAP 7.2(e) provides:

       The trial court has authority to hear and determine (1) postjudgment
       motions authorized by the civil rules, the criminal rules, or statutes,
       and (2) actions to change or modify a decision that is subject to
       modification by the court that initially made the decision. The
       postjudgment motion or action shall first be heard by the trial court,
       which shall decide the matter.

However, "[i]f the trial court determination will change a decision then being

reviewed by the appellate court, the permission of the appellate court must be

obtained prior to the formal entry of the trial court decision."8

       Here, the entry of the supplemental findings did change the decision under

appellate review. As discussed above, the June 6 boilerplate findings are

insufficient to permit meaningful review. Expanding those boilerplate findings to

include specific details about G.D.'s statements, conduct, and mental status

necessarily changed the involuntary commitment order under review. As a result,

the State was required to obtain this court's permission prior to formal entry of the

supplemental findings of fact. We are certain the local rule was not intended to

evade the requirements of RAP 7.2, but here, it is clear the State did not satisfy

the requirements of RAP 7.2.

       Additionally, "[w]e may 'disregard' findings and conclusions that are

obtained without proper notice to counsel."9 Here, the trial court entered the



       8 RAP 7.2(e).
       9 State v. I.N.A., 9 Wn. App. 2d 422, 426, 446 P.3d 175(2019)(quoting
State v. Nava, 177 Wn. App 272, 289, n.6, 311 P.3d 83(2013)).




                                           5
No. 78585-1-1/6



supplemental findings after appellate counsel was appointed. Although the State

obtained trial counsel's approval, the State did not give notice to appellate counsel

prior to entry of the supplemental findings. Once the notice of appeal was filed

and the trial court entered the order of indigency approving appointment of

appellate counsel, the State was required to give notice to G.D.'s appellate

counsel. This court has condemned the lack of "basic due process" inherent in

failing to notify a party's appellate counsel of a motion seeking the entry of new or

supplemental findings of fact in the trial court.10

       Given the lack of notice to G.D.'s appellate counsel and the lack of

compliance with RAP 7.2, we grant G.D.'s motion and strike the September 7

supplemental findings. Consistent with the State's concession at oral argument,

we conclude the June 6 boilerplate findings of fact are insufficiently specific under

LaBelle.

       Therefore, we reverse.




WE CONCUR:




      1° Id. at 176-77 (quoting State v. Pruitt, 145 Wn. App. 784, 793, 187 P.3d
326 (2008); State v. Corbin, 79 Wn. App. 446, 451, 903 P.2d 999 (1995)).